NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

STEVEN T. HUMPHREY,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                      Case No. 2D18-495
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T. Corvo,
Judge.



PER CURIAM.

              Affirmed.



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.